Title: To John Adams from William Augustus Bowles, 31 October 1799
From: Bowles, William Augustus
To: Adams, John



Sir,
31 Oct. 1799

At a treaty held at Fort Stanwix, in the month of November 1768, the Six Nations pretending to claim the territory as far as the Cherokee river (as by right by conquest) did then cede the said right to his Britannic Majesty, which far extended beyond the former limits of the then province of Virginia, which was settled by treaty in consequence of his Majestys order for the purpose, as well with the Six-nations, and their confederates, as the Cherokees—as the boundary line between his Majestys territories and their hunting ground—and the faith of the Crown was pledged in the most formal manner, both to the Six-nations and the Cherokees; that notwithstanding the former of these nations had ceded the property in the lands to his Majesty, yet no settlement should be made beyond that line—
The revolution that came on soon after, brought forth a series of events, the settling of numbers of white people, who fled from different parts of the World, from principles, or Thro’ fear settled on this territory—they remained unmolested, and by degrees established themselves into Committees, which were receptacles for men of every class after the conclusion of the War—among whom prevailed a spirit of libertinism from the want of laws to curb their licenciousness—a spirit of speculation in land originated among these people, which like a ravaging flame extended itself over the whole of the United States, which reached your members of congress, and even your grave Senators whose duty it was to curb the vices of the people, to support justice, and encourage virtue—
Schemes were formed by individuals, which were supported by the legislative and executive councils of the United States without any regard to right or justice—
At the conclusion of the war, the said territory was by a decree of Congress, bestowed on your disbanded soldiers; these men accustomed only to rapine and plunder joined the inhabitants already settled there, finding themselves uncontrouled by laws of any kind, gave loose to every passion, and like wild beasts preyd on each other—crimes of the blackest nature have been committed by them on all around, and no satisfaction could ever be obtained by any appeal to you for justice—on the contrary, Congress more than once declared that they had not power sufficient to bring the offenders to trial or inflict any punishment—yet when these lawless ruffians have been punished by the injured party, you have set forth those just punishments as murders and assassinations—
Books have been published exaggerating the beauties, an conveniencies, encouraging the people of your northern States to emigrate to countries to which you had not right whatever
Had this immense territory satisfied the avarice, or staid the ambition of your people, to which you conceived you had a right by the cession of the Six-nations—the Cherokees, Chickisaws, Chactaws, and Muskeegees would have been contented to circumscribe their limits, and remain in peace and friendship with you—but as fuel added to fire increases the flame, so the possession of this territory increased your thirst for dominion—
French principles have crept in amongst you; your faith so often pledged in the most formal manner to the different Chiefs has as often been violated—The treaties you have made with them have been the effect of intrigue and knavery, only to gain time to fortify yourselves, when you have wantonly broke them—
Remember the treaty you made with Alexr McGillivray at New York in 1790, a man employed in your schemes of usurpation—a proprietor in the Yazo & Tennesee company—and let me ask you? was he a proper person to treat with? no—yet his Excelly. Generl. Washington pretended to form a treaty with this man which we cannot consider in any other light than a conspiracy against the Muskeegee nation, of which I had the honour to be director—I then wrote you our sentiments in a plain friendly manner, but what effect had it? ‘tis true you did away the Yazo & Tennesee company but you in a manner forcibly proceeded up the Okonee, agreeable to the wards in the said pretended treaty “it must be so”—
You then prevailed on the Chiefs to send commissioners to see the line run, you fired upon, murdered some, and wounded others—yet you still persisted and ran the lines, not agreeable to the instructions of the Commissioners, but to your own desire, taking in forty or more miles than the fixed treaty Stipulated—
You have published books scandalously vilifying the character of the Indians, accusing them with crimes, many of which your own people alone were guilty, and others that existed only in the prejudiced imaginations of the writers in order to cover the schemes you had adopted, and the means you employed to execute them—Wise men judge the value of an action by the means that incited to action, and not by the success, ‘tis fools and knaves alone who judge an action good because it succeeded, and the character of a nation always suffers by acts of injustice where their faith is violated, whether they succeed or not—
The intrigues of your minister at the court of Madrid I am well acquainted with in the year 1795 when both you and the King of Spain were meditating on a war with Great Britain, you entered into an alliance to the celebration of which we were the victims prepared for sacrifice—
You attempted to divide all this country between you without attending in any manner to the local situation of Muskeegee; without regarding in any manner the proclamatio treaty of 1783 the rights therein ceded to you, and in short disregarding all treaties you arbitrarily attempted to usurp every right, which the Indians have possessed since the beginning of time—You in the fifth article mutually agree to restrain your Indians as you call them by force of arms, and to punish any attempt made by them to molest either party—You have during my absence employed emisaries of every class—sanctioned by commissions in order to disseminate discord, and to make parties, and by every means to distress the Muskeegees, and their confederates—
An english commercial house under the firm of Panton, Leslie & Cny established after the treaty of 1783 for the sole purpose of supplying the Muskeegee and their confederates with goods and merchandize, have long since connected themselves with the Spaniards, and at this time with the United States—disregarding their original contract with us, they have been playing your game so that they are now obliged to fly into the spanish forts in order to save their necks from the halter—As I have authentic papers now in my hands which prove the fact—You have in order to effect the completion of the treaty with Spain brought forward a body of troops on the frontiers erected fortifications &c—not within the territory belonging to you but on the Muskeegee land, while you have declared to the chiefs that the intention of the said troops was to restrain your people of Georgia, from committing depredations on the indian territory—and to bring them to justice, as you were determined to abide by the lines you had established—but where was the indian territory had your treaty been precise been peaceably carried into effect? you would then no doubt have declared by a public act of Congress
You have in order to carry thro’ lines, agreeable to the treaty with his Catholic Majesty and the United States, declared to the Chiefs, that the said lines did not interfere with the rights of the Muskeegee nation or their confederates in any manner whatever—that his Britannic Majesty had made the said treaty with the King of Spain and the United States, and had ordered the said lines to be run and that you proceeded agreeable to his order, making use of his Britannic Majestys name to sanction and cover one of the most unjust and diabolical schemes that ever was planned by men—
You did not expect my return to prevent which, your minister at Madrid did every thing in his power, as the Spanish ministers themselves particularly informed me at the time—had I been possessed with half the ambition and enmity to the United States that they have manifested against me, and less a man of honour I should not have given you room to form any treaty with Spain, but having no enmity against you, and demanding only justice, I rejected the offers made to me by the Spanish Court and treated their ministers with contempt for having dared to make such proposals to me—the last that was made to me was in January 1795 by the duke of Alcudia which was to accuse the former ministers the Count de florida blanca and Count de Aranda as the authors of my detention as a prisoner at Madrid—this I refused also as both the persons were innocent of the charge he wished me to exhibit against them and then under a prosecution by the minister.
The treaty with the United States was then meditated on and you ready to adopt any thing that flattered you into a hope of succeeding in your favorite schemes against the Indians, you adopted it and the treaty was ratified and concluded in the September following at Philadelphia—
I must tell you that you are young politicians—the spanish minister soon finding the error he had committed in hopes to screen himself ceded the possessions in Lousiana and Florida to the French Republic, who are to have possession when they are ready to receive it—this no doubt you already know—
You will know that his Britannic Majesty at the peace of 1783 ceded no right of Sovereignty to the United States over the territory belonging to the Muskeegee, Cherokee, Chickisaw, and Chactaw nations: and that he never pretended to claim any such right, and that the attempts made by you to rob them of their land, are highly unjust, and the means you have employed to effect it are wicked and diabolical, the lives of innocent men by you have been sported away without remorse or pity—however it is not necessary for me to circumstantiate the melancholy events your wretched policy has produced, it would require volumes to contain them, and more time than I have to spare at present, I therefore will drop the subject and proceed directly to the point more interesting to both parties—It is not necessary for me to explain to you the situation of European Governments at this period, you must understand that as well as myself neither do I mean to dictate to you what you ought to do but simply to point out and declare to you what I have done and will do hereafter—
I was on the twenty second day of October 1791 elected and appointed Director of the Affairs of the Muskeegee, and on the twenty sixth of the present month of October 1799 I was unanimously re elected, acknowledged, and confirmed by the Chiefs of the nation—in council at Wekiwa after I explained the intention of the United States, and their practices against us—I proposed that all offences committed against our nation to that day should be forgiven; which was agreed to, and past into a resolve—As no treaty of existed between us and the United States, it was proposed, that proposals of a treaty of Alliance should be made to the United States, which was also agreed on and I am authorized to mention it to you—
I therefore declare that we will treat of such treaty of Alliance, with any person duly authorized by the President and Congress of the United States, at a place within the territory of the Muskeegee, that may be hereafter pointed out by us for such treaty, which shall be so pointed out when you signify to us your intentions to form such treaty—
We desire you to withdraw all such persons—holding improper commissions from you, who are and must be considered by us conspirators, you know the laws of nations in such cases provided—however we shall first issue our proclamation requiring all such persons holding improper commissions to retire within the limits of the United States, within a limited time, after which time if such persons are found within our territory they shall be arrested and proceeded against as conspirators, and as such punished without favor or affection—
Any person or persons who shall run lines of any kind whatever through our territory after the twenty sixth of this month of October with the intention to subvert or change the sovereignty, shall if taken suffer death—and if any force be employed to effect the same agreeable to the treaty between his Catholic Majesty and the United States, we shall consider our proposals of a treaty of Alliance as rejected, and declare war against the United States from that moment—
or persons are found holding said commissions or acting contrary to good order—he or they shall be arrested as conspirators and proceeded against according to the law of nations established in such case—
Given under our hand at Wekiwa this the thirty first day of October 1799



Wm A BowlesDirector Genl of MuskeegeeGod Save the State of Muskeegee—